UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:April 6, 2011 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: April 6, 2011 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: April 6, 2011 11-18-TR Teck Announces Extension of its Odd Lot Selling Program Vancouver, BC – Teck Resources Limited. (“Teck”) (TSX: TCK.A, TCK.B, NYSE:TCK) announced today the extension of its odd lot selling program ("the Program") to May 20, 2011. The voluntary Program, originally scheduled to expire on April 6, 2011, enables registered and beneficial shareholders who own 99 or fewer Class A Common Shares and/or Class B Subordinate Voting Shares ("Shares") of Teck as of February 23, 2011, to sell their Shares without incurring any brokerage commission. The sale of Shares will be executed through the facilities of the TSX. Teck makes no recommendation as to whether or not an eligible shareholder should participate in the Program.The decision to participate should be based upon a shareholder’s particular financial circumstances.Eligible shareholders may wish to obtain advice from their broker or financial advisor as to the advisability of participating. Teck has retained Laurel Hill Advisory Group to manage the Program and to handle share transactions and payment. Questions regarding the Program should be directed to Laurel Hill at toll free 1-866-892-5387 (English), 1-877-304-0211 (français), or 416-304-0211 (collect). About Teck Resources Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK.www.teck.com For further information, please contact: Karen L. Dunfee
